Citation Nr: 0619135	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
calculated amount of $7,660.00.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955 and from September 1955 to February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in March 2005 by the 
Department of Veterans Affairs (VA) Pension Center in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required.


REMAND

In connection with the veteran's substantive appeal (VA Form 
9), received in June 2005, he requested a video-conference 
hearing before a Veterans Law Judge at the nearest regional 
office (RO).  Also, in a May 2006 communication, the 
veteran's representative again indicated that the veteran 
should be afforded a video-conference before the Board at the 
Cleveland, Ohio, RO.  As such, a remand is necessary in order 
to afford the veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
video-conference hearing before a Veterans 
Law Judge at the Cleveland RO.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


